Citation Nr: 1027736	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic arthritis 
of the feet.

2.  Entitlement to service connection for arthritis other than 
posttraumatic arthritis of the feet, to include rheumatoid 
arthritis.

3.  Entitlement to service connection for left kidney cancer, 
status post left kidney removal, as secondary to arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to June 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
denying service-connection for rheumatoid arthritis.  This matter 
also comes before the Board on appeal from a January 2005 rating 
determination of an RO of VA denying service-connection for left 
kidney cancer.

This matter was previously before the Board, most recently in 
February 2009, when it was remanded for additional development of 
the evidence.  The Board finds that the directed medical 
clarification from a VA examiner has been obtained and added to 
the claims file (in an April 2009 addendum to the October 2008 VA 
examination report).  There has been substantial compliance with 
the remand directives as relates to the issues on appeal that are 
denied below.

The Board finds below that a specific portion of the Veteran's 
claim of entitlement to service connection for arthritis may be 
granted in this case.  Accordingly, the Board has refashioned the 
issues, as reflected above, to more clearly frame as a separate 
issue the portion of the claim that is granted below.


FINDINGS OF FACT

1.  The Veteran's current posttraumatic arthritis of the feet is 
causally related to parachute jumping duties performed during 
service.

2.  The Veteran's rheumatoid arthritis, and arthritis other than 
posttraumatic arthritis of the feet, were not manifested during 
the Veteran's active duty service or for many years thereafter, 
nor is such arthritis otherwise related to the Veteran's active 
duty service.

3.  Service connection for rheumatoid arthritis or any manner of 
arthritis other than posttraumatic arthritis of the feet is not 
in effect; thus, the Veteran's claim of entitlement to service 
connection for left kidney cancer on a secondary basis featuring 
treatment for rheumatoid arthritis or any manner of arthritis 
other than posttraumatic arthritis of the feet must be denied as 
a matter of law.

4.  The Veteran's left kidney cancer, status post left kidney 
removal, has not been caused or aggravated by his active duty 
service nor by his service-connected posttraumatic arthritis of 
the feet.


CONCLUSIONS OF LAW

1.  Posttraumatic arthritis of the feet was incurred in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2009).

2.  Rheumatoid arthritis, and arthritis other than posttraumatic 
arthritis of the feet, were not incurred in or aggravated by the 
Veteran's active duty service, nor is any such arthritis 
otherwise etiologically linked to military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112,, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  Left kidney cancer, status post left kidney removal, was not 
incurred in or aggravated by the Veteran's active duty service, 
nor has any left kidney cancer been caused or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  In letters sent in July 2003, March 2006, and June 2007 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, these letters advised the Veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board notes that these 
letters were sent to the appellant prior to the most recent RO-
level readjudication of the claims, as evidenced by the April 
2010 supplemental statement of the case.  The VCAA notice was 
therefore effectively timely. See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board notes that there may be some arguable technical 
deficiencies in the content of the VCAA notice letters in this 
case.  The Board finds no prejudice to the Veteran in proceeding 
with the issuance of final decision, as the Veteran had actual 
knowledge of the necessary requirements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant has 
been prejudiced thereby).  Importantly, the Veteran's statements 
including in his August 2005 and January 2006 Form 9 submissions 
specifically discuss his service-connection contentions and his 
presentation of evidence to attempt to demonstrate medical 
support for his contentions.  The Veteran's statements and 
arguments demonstrate that he has actual knowledge of the 
requirements for service-connection, including on a secondary 
basis.  Further, the Veteran had sufficient opportunity to 
provide evidence with respect to these issues.  Moreover, the 
Veteran is represented by an accredited service organization, 
which would have actual knowledge of the information necessary to 
substantiate the Veteran's claim.  It is appropriate to assume 
that the Veteran's representative included information concerning 
the elements of the claim in its guidance to the Veteran.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, an effectively timely March 2006 VCAA letter 
provided the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which VA 
has failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

The Board finds that there has been substantial compliance with 
the assistance provisions set forth in the law and regulations.  
The record as it stands includes sufficient competent evidence.  
All available pertinent records, in-service, private, and VA, 
have been obtained.  The Veteran has been afforded a VA 
examination pertinent to the claims decided below; an October 
2008 VA examination report (together with its April 2009 
addendum) with medical opinion is of record.  The Board finds 
that the examination and report with opinion are fully adequate 
to allow for informed appellate review.

Briefly, the Board notes that there is no medical opinion of 
record addressing any question of whether the Veteran's kidney 
cancer may be directly etiologically linked to military service.  
However, the Veteran expressly contends that his kidney cancer 
manifested in 2003 as a result of treatment for his rheumatoid 
arthritis.  The October 2008 and April 2009 VA examination 
reports address all of the Veteran's pertinent contentions in 
this regard.  The Veteran's service treatment records show that 
there were no abnormalities in the Veteran's kidney health during 
service, and the Veteran does not make any contentions to the 
contrary in this case.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The Veteran has claimed entitlement to service connection for 
arthritis, including posttraumatic arthritis of the feet and to 
include rheumatoid arthritis.  The Veteran also claims 
entitlement to service connection for left kidney cancer, status 
post left kidney removal, as secondary to arthritis.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability which is 
proximately due to, or the result of, a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has also held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Traumatic Arthritis of the Feet

The Veteran has consistently contended that he suffers from 
arthritis as a result of his duties during active duty service, 
including his duties involving parachute jumping.  The Board 
observes that the Veteran's personnel records, including his DD-
214, reflect that the Veteran had a parachute badge, which 
reasonably corroborates the Veteran's account of performing 
parachute jumps in his military service.

As discussed in more detail below, the Board finds that the 
Veteran's rheumatoid arthritis and non-rheumatoid arthritis other 
than that involving his feet are not etiologically linked to 
military service.  However, the Board finds that resolving 
reasonable doubt in the Veteran's favor results in a finding that 
the Veteran's non-rheumatoid posttraumatic arthritis of his feet 
is at least as likely as not related to military service.

An October 2008 VA examination includes a diagnosis of 
'posttraumatic arthritis of feet by x ray.'  However, no etiology 
opinion is offered regarding this diagnosed posttraumatic 
arthritis of the Veteran's feet, which appears to be very 
critical to the Veteran's contentions in this case.  The Board 
remanded this matter (for the second time) in April 2007 to 
obtain an adequate medical opinion concerning the etiology of the 
Veteran's posttraumatic arthritis of the feet.

In accordance with the Board's remand, an April 2009 addendum to 
the VA examination report was prepared.  In this addendum, the 
examiner concluded that the Veteran's non-rheumatoid condition of 
posttraumatic arthritis in the feet is most likely related to a 
pre-service injury.  The examiner attributed the posttraumatic 
arthritis in the feet to the fact that the Veteran "had bike or 
car accident with injury to feet ...."  The Board observes that 
were this the case, it could potentially raise new questions with 
regard to whether any pre-existing foot disability was aggravated 
during military service involving parachute jumping.  

However, the Board notes that while the claims file clearly 
indicates that the Veteran was involved in a significant accident 
prior to service, the evidence does not clearly indicate that the 
Veteran suffered significant injuries to his feet in that 
accident.  Evidence in the claims file, including references to 
the accident in the service treatment records, establishes that 
the accident in question occurred in May 1965.  The Veteran's 
September 1967 pre-induction examination report shows that he 
expressly denied any history of foot trouble at that time.  The 
September 1967 pre-induction examination report contains explicit 
reference to the pre-service accident with multiple injuries, but 
shows that the Veteran's feet were found to be clinically normal 
at that time with no pertinent defects.  

The Board observes that the Veteran is presumed to have been in 
sound condition with regard to his feet upon his entrance to 
service; this presumption operates in the Veteran's favor and the 
Board will not devote significant discussion at this time to 
explain the operation of the presumption of soundness.  The Board 
simply finds that there is no clear and convincing evidence of 
record to rebut the presumption of soundness with regard to the 
Veteran's feet.  The only evidence of record suggesting that the 
Veteran's current arthritis of the feet is causally linked to the 
pre-service accident is the April 2009 VA examination report 
addendum which offers little in the way of explanation, and 
describes the pertinent accident as a "bike or car accident with 
injury to feet."  It does not appear that the VA examiner had a 
strong factual understanding of the nature of the accident in 
question, and the Board finds that none of the other evidence of 
record referring to the accident demonstrates that any foot 
injury resulted from the event.  The Board therefore accepts that 
the Veteran's feet are presumed to have been in sound health upon 
his entrance to military service and that the presumption is not 
rebutted; thus, no current posttraumatic arthritis of the feet is 
attributable to a pre-service injury.

This leaves the Board to consider whether the Veteran's current 
posttraumatic arthritis of the feet is etiologically linked to 
service.  The nature of the diagnosis of "posttraumatic" 
arthritis in the feet strongly suggests an etiology associated 
with some manner of impact to the feet.  The Board has previously 
remanded this case on multiple occasions for additional 
development of the medical evidence, and no adequate etiology 
opinion has yet attributed the posttraumatic arthritis to any 
non-service-related trauma.  At least one private specialist's 
opinion, an October 2006 statement from a private chiropractor, 
attributes the Veteran's arthritis throughout the body to the 
impact of the Veteran's parachute jumps.  Although the Board, as 
discussed below, finds the chiropractor's statement to be of 
limited probative value with regard to the Veteran's rheumatoid 
arthritis pathology, the suggestion that at least his 
posttraumatic arthritis of the feet may be linked to parachute 
jumping duties is pertinent and plausible.  In light of the fact 
that the Veteran's participation in parachute jumps during 
service is corroborated by the evidence of record, and with 
consideration of the nature of the posttraumatic arthritis of the 
feet, the Board accepts the facial plausibility of the claim that 
posttraumatic arthritis of the feet may be linked to impact upon 
the feet associated with parachute jumps and landings.  Further, 
as the Board's attempts to develop an etiology opinion on this 
question have produced no adequate explanation for the 
posttraumatic arthritis in alternative to the documented in-
service parachute jump activity, resolving reasonable doubt on 
this issue in the Veteran's favor permits a grant of service 
connection for posttraumatic arthritis of the feet.

The evidence does not preponderate against the claim of 
entitlement to service connection posttraumatic arthritis of the 
feet.  The Board finds that, resolving doubt in favor of the 
Veteran, the positive evidence is at least in a state of 
equipoise with the negative evidence and that service connection 
for posttraumatic arthritis of the feet is therefore warranted in 
this case.

Arthritis other than posttraumatic arthritis of the feet, to 
include rheumatoid arthritis

It is clear from the record that the Veteran currently suffers 
from arthritis, including rheumatoid arthritis.  The critical 
question in this case is whether the chronic disability is 
causally related to the Veteran's service or to a service- 
connected disability.

The medical evidence of record shows no evidence of any arthritis 
in service, or for many years after discharge.  The Veteran's 
service treatment records do not show any treatment or complaints 
suggestive of arthritis.  A March 1968 service treatment record 
refers to calf pain, described as "mild tendon problems."  The 
Veteran's June 1968 medical history questionnaire described a 
history of cramps in his legs, but not joint problems.  The 
Veteran's June 1968 service separation examination report shows 
that the Veteran was medically evaluated to be clinically normal 
in all respects, with the exception of noted scars, and no 
pertinent abnormalities or arthritis were found by the examiner 
or reported by the Veteran.  This strongly suggests that neither 
a trained medical professional nor the Veteran himself believed 
that he suffered from arthritis at the conclusion of his time in 
service.

An August 2007 private medical report shows that the Veteran 
described his history of rheumatoid arthritis symptoms beginning 
when "[i]n 1994 he had the fairly sudden onset of polyarticular 
joint pain."  

The contemporaneous service treatment records and post-service 
medical records are highly probative evidence with regard to the 
Veteran's health during the time of service and the history of 
his health following service.  The Board is presented with an 
evidentiary record which does not support a finding of service 
connection for the Veteran's arthritis.  The record fails to show 
that arthritis manifested during service or for many years after 
discharge, nor is there any competent credible evidence 
suggesting that the Veteran's current arthritis (other than 
posttraumatic arthritis of the feet) is causally linked to 
service which took place over multiple decades prior to 
diagnosis.

Of great significance in this case is an October 2008 VA 
examination report which addresses medical questions at the 
center of the theory of service connection pertinent to this 
issue.  After review of the claims file and direct examination of 
the Veteran, the October 2008 VA examiner concluded that the 
Veteran's currently diagnosed 'Felty's Syndrome' variety of 
rheumatoid arthritis is not related to the Veteran's active duty 
service.  The examiner explained that "[r]heumatoid arthritis is 
not caused by or a result of veteran's active duty service or 
etiologically linked to the veteran's service, in particular, the 
parachute jumps he performed during service."  The examiner 
explains that there is no evidence that parachute jumping or 
sports activities may be linked to rheumatoid arthritis etiology.  
The examiner notes that there is no evidence of joint condition 
seen in the service treatment records.  The examiner further 
cited that there was no evidence of chronic arthritis in the 
service treatment records and the Veteran himself indicates that 
his diagnosis was made at age 42, which the examiner confirmed in 
his own review of medical records.  The October 2008 VA examiner 
explained that the cause of rheumatoid arthritis is generally 
unknown, and discusses the state of the active medical research 
on the question.  The examiner's thorough discussion of the 
matter supports his clear conclusion that the Veteran's current 
rheumatoid arthritis did not manifest during service and cannot 
be otherwise medically linked to any known service-related 
etiology.

The same physician who authored the October 2008 VA examination 
report also authored an April 2009 addendum in accordance with 
the Board's February 2009 remand.  This report addresses a number 
of questions, but in pertinent part it reiterates the clear 
conclusion that medical literature does not link trauma as a 
cause (by any sport or parachute jumps) with the development of 
rheumatoid arthritis.  The examiner explains that trauma is not 
linked as a cause of rheumatoid arthritis, and there are no 
identified occupational hazards known to pose a risk for 
rheumatoid arthritis.

The Board finds the October 2008 VA examination report, with the 
April 2009 addendum, to be highly probative evidence in this 
case.  The medical conclusion is expressed with a persuasive 
rationale citing medical principles and research as well as 
specific details of the Veteran's own pertinent medical history.

The Veteran has submitted a private opinion dated in October 2006 
which was authored by his private chiropractor.  This October 
2006 chiropractor's statement expresses that after review of the 
Veteran's service records, the chiropractor concluded that "his 
degenerative joint disease resulting in osteo arthritis and 
rheumatoid arthritis is as likely as not connected to his duties 
in military service as a paratrooper."  However, the Board finds 
that this private chiropractor's opinion is significantly less 
probative that the VA examination report and medical opinion 
discussed above.  First, the Board notes that the October 2008 VA 
examination report and April 2009 addendum are authored by a 
medical doctor presenting a competent discussion of the state of 
medical knowledge with regard to the etiology of rheumatoid 
arthritis; the medical doctor's explanation persuasively 
explained that rheumatoid arthritis is not linked to trauma or 
physical activity, with substantial discussion of the state of 
medical research on the question.  In contrast, the October 2006 
private chiropractor's opinion does not present any rationale for 
its contrary conclusion.  Nor does it appear that questions of 
rheumatoid arthritis etiology (involving matters of immune-system 
disease, as explained by the physician authoring the VA 
examination reports), fall within the competent expertise of a 
chiropractor.  The Board observes that the chiropractor 
characterizes the Veteran's rheumatoid arthritis as resulting 
from degenerative joint disease, which is contrary to the medical 
indications of record (including in the above-discussed VA 
medical opinions).  The most probative information indicates that 
rheumatoid arthritis is not a pathology that medically results 
from degenerative joint disease.  The Board finds that the 
October 2006 chiropractor's opinion on rheumatoid arthritis 
etiology, without any discussed rationale nor apparent expertise 
in matters of etiology of rheumatoid pathology, is significantly 
outweighed by the probative value of the October 2008 VA 
examination report (and April 2009 addendum) from a medical 
doctor addressing the etiology with a persuasive and thorough 
analytical discussion.

The Board also notes that the Veteran has submitted private 
treatment records from a Dr. Olson.  These private treatment 
reports discuss the rheumatoid arthritis pathology in some 
detail, but do not contain any medical opinion or other 
indication relating the pathology to a service-related etiology.

The Board finds that the most probative evidence in this case 
establishes that the Veteran's rheumatoid arthritis is not 
etiologically linked to his military service.  As discussed 
above, the Board has found that the Veteran's posttraumatic 
arthritis of the feet may reasonably be considered at least as 
likely as not related to parachute jumping during military 
service.  There remains the question of whether any other non-
rheumatoid arthritis pathology may be related to military 
service.  However, there remains no suggestion of manifestations 
of onset of arthritis or joint disease during service and no 
suggestion of current posttraumatic arthritis other than 
involving the Veteran's feet.  There is no medical indication 
that any non-traumatic arthritis is related to the Veteran's 
military service in this case.  The October 2008 VA examination 
report was asked to identify all arthritis diagnoses and 
specified findings of rheumatoid arthritis, posttraumatic 
arthritis of the feet, and degenerative joint disease of the 
knees.  Degenerative disease of the knees was specifically 
described by the examining physician as being secondary to 
inflammatory arthritis and the aging process.  There is no 
medical suggestion that the Veteran's knee disability or any 
other manifestation of arthritis, beyond what is addressed above, 
are linked to any service-related etiology other than the 
inflammatory rheumatoid arthritis pathology.

The Board notes that some of the medical evidence of record 
discusses a pre-service accident involving multiple injuries.  
The Board has considered whether any basis is presented to 
indicate that any current arthritis is linked to pre-service 
injury and may have been aggravated during military service.  
However, no basis for such a finding is presented.  The April 
2009 VA examination report attributes the posttraumatic arthritis 
of the feet to this pre-service accident, although the Board has 
found above that this conclusion is not probatively persuasive; 
the Board has granted service-connection for posttraumatic 
arthritis of the feet.  The examiner did not attribute any other 
aspect of arthritis to trauma or the pre-service accident.  An 
August 2007 private medical report makes reference to the pre-
service trauma with details provided by the Veteran's own 
account; this report indicates that the Veteran himself does not 
believe that any of the sites affected by the pre-service 
accident feature significant pain or deformity and the private 
physician explained that the Veteran's ongoing joint complaints 
are not post-trauma related problems.  There is no probative 
contrary finding of record.  In light of the above, the Board 
finds that none of the Veteran's current non-rheumatoid arthritis 
is causally linked to service or potentially aggravated by 
service (as it is not related to the pre-service trauma).

Because the probative weight of the evidence is against finding 
that the Veteran's current arthritis (other than posttraumatic 
arthritis of the feet) is etiologically linked to his military 
service, because there is no competent evidence demonstrating a 
causal link between the Veteran's arthritis (other than 
posttraumatic arthritis of the feet) and the Veteran's service, 
and because of the length of time following service prior to any 
diagnosis of pertinent arthritis, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for arthritis other than posttraumatic 
arthritis of the feet.

Kidney Cancer

The Veteran contends that he is entitled to service connection 
for cancer of the left kidney as secondary to his arthritis.  
Specifically, the Veteran contends that kidney cancer was caused 
by medication employed in the treatment of his rheumatoid 
arthritis pathology.

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has also held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

With regard to the Veteran's contention that his kidney cancer 
may be caused or aggravated by his arthritis, the Board notes 
that the Veteran has not been service connected for his 
rheumatoid arthritis nor for any form of arthritis other than his 
service-connected posttraumatic arthritis of the feet.  The Board 
will consider whether service-connection is warranted secondary 
to posttraumatic arthritis of the feet.  Beyond that, however, 
service-connection on the basis of being secondary to any non-
service-connected arthritis pathology is barred as a matter of 
law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The Veteran's contentions in this appeal have focused upon his 
express belief that his current rheumatoid arthritis was caused 
by his duties during active duty military service and, in turn, 
that the treatment of his rheumatoid arthritis caused him to 
develop kidney cancer.  The Board, as discussed above, has 
expanded consideration of the Veteran's appeal to consider 
service connection for arthritis other than rheumatoid arthritis, 
but the Veteran's contentions regarding kidney cancer remain that 
the treatment for his rheumatoid arthritis caused his kidney 
cancer.  The Board takes judicial notice of the fact, and the 
medical evidence in the claims file further reflects, that 
treatment for rheumatoid arthritis pathology is of a different 
medical nature than treatment for orthopedic or posttraumatic 
forms of arthritis.  Thus, the Board preliminarily notes that the 
evidence of record does not present any indication that treatment 
for the posttraumatic arthritis of the feet (the only service-
connected arthritis in this case) has caused kidney cancer.

Moreover, the Board observes that the author of the October 2008 
VA examination report and April 2009 addendum found that even the 
medications employed for treatment of the rheumatoid arthritis 
pathology are not medically linked to the kidney cancer.  The 
examiner cited medical literature in explaining that the 
Veteran's medications are not linked to causes of kidney cancer.  
The examiner further cited medical literature in explaining that 
the medications in question have, when applied in high doses 
associated with treatment of diseases other than rheumatoid 
arthritis, been associated with other manners of kidney disease; 
however, the doses involved in the Veteran's treatment of 
rheumatoid arthritis are low and less likely to cause nephrogenic 
damage.  Thus, the examiner's findings indicate that there is no 
link between those medications and kidney cancer, and a low risk 
of any other variety of kidney disease due to the treatment of 
rheumatoid arthritis.

There is no suggestion, from this VA examiner nor any other 
medical evidence of record, that the treatment of the Veteran's 
service-connected non-rheumatoid arthritis has involved any 
possible cause of kidney cancer.  The Board notes that an August 
2007 private medical record discusses the Veteran's contention 
that he has been told that his kidney cancer was caused by 
specifically identified medications that were employed in the 
treatment of rheumatoid arthritis.  Accordingly, these rheumatoid 
arthritis medications were the focus of the VA examiner's 
analysis of the kidney cancer etiology, and accordingly the Board 
finds that there is no suggestion that any treatment for non-
rheumatoid arthritis has caused kidney cancer.

The Board must also consider whether there is any basis for a 
grant of service connection on a direct basis in this case.  
However, there is no evidence of in-service incurrence of kidney 
cancer nor any etiological relationship between the Veteran's 
kidney cancer and his military service.  The evidence in the 
claims file clearly shows that the first manifestations kidney 
cancer were in the early 2000s; this was confirmed by the Veteran 
himself in the October 2008 VA examination report and April 2009 
addendum.  There is no evidence of any complaints or treatment 
for any pertinent symptoms suggestive of kidney cancer nor any 
diagnosis of kidney cancer in the Veteran's service treatment 
records.  Examination reports throughout his period of active 
duty service, including his complete June 1968 separation 
examination report, show all pertinent findings to be clinically 
normal including with express regard to the G-U System; there are 
no suggestions of kidney disease during service.  Moreover, the 
Veteran has not made any statement contending that he experienced 
symptoms related to kidney disease during service.  There is also 
no suggestion in the record of kidney disease manifestation for 
several decades following the Veteran's discharge.

Because there is no competent evidence suggesting a causal link 
between the Veteran's kidney cancer and the Veteran's service, 
and because of the length of time following service prior to any 
medical evidence of kidney cancer, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for kidney cancer on a direct basis.  

The preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for kidney cancer on either 
a direct or a secondary basis.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Conclusion

In sum, the Board finds that service connection is warranted for 
posttraumatic arthritis of the feet.  However, the Board finds 
that service connection is not warranted for any other manner of 
arthritis on appeal, including rheumatoid arthritis.  Further, 
the Board finds that service connection is not warranted for 
kidney cancer.

With regard to the adverse determinations in this decision, the 
Board has reviewed the entirety of the evidence of record but 
finds that there is no other evidence of record which probatively 
contradicts the findings presented in the highly probative 
evidence discussed above with regard to the issues on appeal. The 
Board acknowledges that the claims file contains a quantity of 
other medical records, but none of the information in these 
records pertinently contradicts the conclusions or cited 
rationales of the medical opinions and findings discussed above.

The Board acknowledges the Veteran's own contentions with regard 
to his belief that his arthritis and kidney disabilities are 
etiologically related to his military service or to service-
connected disability, in excess of the scope of the grant of 
service connection for posttraumatic arthritis of the feet.  As a 
layperson, the Veteran is not competent to offer an opinion that 
requires specialized training, such as the clinical etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced certain symptoms which 
may be related to the claimed disability on appeal.  However, the 
Veteran is not competent to establish a specialized medical 
determination such as the specific etiology of his arthritis and 
kidney disability.  The Board acknowledges that some of the 
Veteran's testimony suggests continuity of arthritis symptoms 
from the time of his military service onward; however, these 
hindsight recollections are probatively outweighed by the more 
contemporaneous evidence that contradicts them, including the 
negative service treatment records and the indications in post-
service medical records concerning the onset of the disability.  
An August 2007 private medical report shows that the Veteran 
described his history of rheumatoid arthritis symptoms beginning 
when "[i]n 1994 he had the fairly sudden onset of polyarticular 
joint pain."  A similar indication was made to the VA examiner 
in this case.  The contemporaneous service treatment records and 
post-service medical records are highly probative evidence with 
regard to the Veteran's health during the time of service and the 
history of his health following service.  Against the backdrop of 
the overall evidence, the Board does not find the Veteran's 
statements or testimony suggesting a continuity of symptoms since 
service to be credible.

Furthermore, despite the Veteran's lay contention that treatment 
for his arthritis has caused his kidney cancer, the Veteran's 
contentions feature his treatment for rheumatoid arthritis which 
is not service-connected in this case and, in any event, is 
probatively shown to not be linked to kidney cancer.  The 
evidence of record presents no indication or basis for finding 
that the Veteran's kidney cancer is etiologically linked to his 
sole service-connected form of arthritis: posttraumatic arthritis 
of the feet.

Even considering the Veteran's lay testimony with regard to the 
matters it is competent to address, the most probative evidence 
weighs against the claims of entitlement to service connection 
that are denied in this case.  Competent medical evidence is 
required to establish an etiological nexus between a claimed 
disability on appeal and either military service or the service-
connected disability the Veteran contends has caused or 
aggravated it.  In this case, the Board finds that the 
preponderance of the probative evidence of record weighs against 
finding any such nexus for the issues denied in this appeal.

In this case, the most competent evidence shows that the 
Veteran's rheumatoid arthritis, and any arthritis other than 
posttraumatic arthritis of the feet, are not caused by nor 
aggravated by the Veteran's military service.  The most competent 
evidence shows no basis for finding that the Veteran's kidney 
cancer is etiologically linked to service-connected disability, 
nor has it been otherwise caused or aggravated by the Veteran's 
military service.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for arthritis (other than 
posttraumatic arthritis of the feet) and for kidney cancer.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
these claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection is warranted for posttraumatic arthritis of 
the feet.  To this extent, the appeal is granted.

Service connection is not warranted for arthritis other than 
posttraumatic arthritis of the feet, to include rheumatoid 
arthritis.  Service connection is also not warranted for left 
kidney cancer, status post left kidney removal.  To these 
extents, the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


